                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

JEFFREY A. ELLIOTT,                                   )
                                                      )
           Plaintiff,                                 )
                                                      )
      v.                                              )       Case No. 1:18-CV-169-RLW
                                                      )
ANDREW SAUL,                                          )
COMMISSIONER OF SOCIAL                                )
SECURITY,                                             )
                                                      )
           Defendant. 1                               )
                                                      )

                                MEMORANDUM AND ORDER

       This is an action under 42 U.S.C. § 405(g) for judicial review of the Commissioner of

Social Security's final decision denying the application of Jeffrey A. Elliott ("Elliott") for

Disability Insurance Benefits under Title II of the Social Security Act and Supplemental Security

Income ("SSI") under Title XVI of the Social Security Act.

I.     Background

       On July 29, 2015, Elliott filed an application for DIB (Tr. 256) and SSI (Tr. 263). The

claim was initially denied on March 24, 2016. (Tr. 132-41). Elliott's request for a hearing was

granted, and a hearing before an Administrative Law Judge (ALJ) was held on October 4, 2017.

(Tr. 29-71 ). The ALJ issued a written decision on March 14, 2018, upholding the denial of

benefits. (Tr. 7-25). On May 11, 2018, the Appeals Council of the Social Security Administration




1
  Andrew Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Andrew Saul should be substituted for Acting Commissioner
Nancy A. Berryhill as the defendant in this suit. No further action needs to be taken to continue
this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. §
405(g)
denied Elliott's request for review of the ALJ's decision (Tr. 1). The decision of the ALJ thus

stands as the final decision of the Commissioner. See Sims v. Apfel, 530 U.S. 103, 107 (2000).

Elliott filed this appeal on July 11, 2018. (ECF No. 1). On January 14, 2019, Elliott filed a Brief

in Support of his Complaint. (ECF No. 15). The Commissioner filed a Brief in Support of the

Answer on April 11, 2019. (ECF No. 22).

II.    Decision of the ALJ

       The ALJ found that Elliott had the following severe impairments:            epilepsy, maJor

depressive disorder, and adjustment disorder. (Tr. 13). The ALJ, however, determined that Elliott

did not have an impairment or combination of impairments that meets or medically equals the

severity of one of the listed impairments 20 CFR Part 404, Subpart P, Appendix 1. (Tr. 14). The

ALJ found that Elliott had the residual functional capacity ("RFC") to perform a full range of work

at all exertional levels but with the following nonexertional limitations: Elliott can never climb

ladders or scaffolds; Elliott must avoid all hazards of heights; Elliott can perform repetitive work

according to set procedures, sequence, or pace; Elliott can perform some complex tasks (further

defined as SVP 5 and below). The ALJ found that Elliott can perform past relevant work as a

Refrigeration Tester because he has specialized training in heating and air conditioning and is not

limited by the physical and mental demands of this work. (Tr. 18). Ultimately, the ALJ determined

that Elliott is not under a disability and denied his claim for benefits.

III.   Administrative Record

        The following is a summary of relevant evidence before the ALJ.

       A.      Hearing Testimony

        Elliott testified on October 4, 2017, as follows:




                                                   2
        Elliott is 55 years old and divorced. (Tr. 32). He has been living in a house with his sister

and brother-in-law since the middle of July. (Tr. 32-33). Previously, he lived with his father until

he passed away in the fall of 2009. (Tr. 33). Elliott's sister filed a claim for disability benefits as

well. His brother-in-law is a musician. (Tr. 33).

       Elliott quit school in the 11th grade to work. (Tr. 34). He obtained his GED. (Tr. 34). He

is right handed, 5 feet and 11 inches tall, and weighs one hundred and ninety-five pounds. (Tr.

34). He knows how to read, write, and perform simple math. (Tr. 34). His sister has a computer

at home, but Elliott does not use it. (Tr. 34-35). He does not have a cell phone. (Tr. 35). He last

had a phone in 2012 and previously used his ex-wife's computer. (Tr. 35). Elliott has a daughter,

aged twenty-five years old, and a son, aged twenty years old. (Tr. 35). Elliott is now caught up

on child support but previously was in arrears in 2012. (Tr. 35-36).

       Elliott's wages have never been garnished; his state privileges (such as driving and hunting)

have never been suspended; he never served in the military. (Tr. 36). He was in jail previously

on a sexual misconduct charge. (Tr. 36-37). He pleaded guilty and was sentenced to probation

for five years. (Tr. 36-37).

       Elliott is not currently working. (Tr. 37). He is on food stamps and has Health Net. (Tr.

37). He last worked in 2011 as a journeyman installer and service technician for Matthew Heating

and Cooling, an HVAC company in St. Louis, Missouri. (Tr. 37-38). He left the HVAC company

because of his seizures. (Tr. 38). He had to lift up to fifty pounds as part of his employment. (Tr.

38). He also worked for Martin Service Company, Classic Air Care, and Matter Family Holdings

performing the same kinds ofHVAC work and with the same fifty-pound lifting requirement. (Tr.

39). Elliott worked for Husband Corporation for twenty years. For the last three year there, Elliott

was a lab technician who tested commercial refrigerators. (Tr. 39-40).



                                                  3
          Elliott cannot work because he has seizures. (Tr. 41-42). He was diagnosed with seizures

around 2001 or 2002. (Tr. 42). He worked several years after his diagnosis, but the seizures have

increased since then. (Tr. 42). He has grand mal seizures that last two and a half or three hours

around three times per month. (Tr. 42). Elliott takes Keppra for his seizures. (Tr. 42). He was

last hospitalized for a seizure about a month ago, and he had to got o the emergency room at

Southeast Missouri Hospital. (Tr. 42). He was taking his Keppra at the time. (Tr. 42-43). Last

year, Elliott had testing done by neurologist Dr. Chandra at the Raleigh Neurology Pain and Sleep

Center.

          Elliott also cannot work because of his carpal tunnel syndrome. (Tr. 43-44). On his wrists,

Elliott wears soft splints that were prescribed by a neurologist. (Tr. 44). He usually only wears

them in the evening. (Tr. 44).

          Elliott has varicose veins in his left leg. He has never had surgery on them, but he wears

compression stockings. (Tr. 44). He has not worn the compression stockings for three years

because they are expensive to replace. (Tr. 44).

          Elliott suffers from anxiety but does not currently take any medications for it. (Tr. 45).

          Elliot has sleep apnea and uses a BIP AP machine. (Tr. 45). The setting on his BIP AP

machine is 16-8. (Tr. 45). He normally uses the BIP AP machine, but he has not in the last two

and a half months because he is "getting relocated." (Tr. 45-46).

          Elliott was treated for depression but is not currently under a doctor's care for depression.

(Tr. 46).

          Elliott takes Lisinopril for high blood pressure. (Tr. 46).

          He has never had any 24-hour testing for seizures in hospitals. (Tr. 46).




                                                    4
        Elliott does not recall an instance where he needed a note that stated that he could not work

for purposes of his state child support obligations. (Tr. 46-47). Similarly, Elliott did not recall

why the state was supposed to take his driver's license away. (Tr. 47). Elliott never saw anyone

for treatment after being diagnosed with adjustment disorder with some mixed anxiety and

depression. (Tr. 47).

       His medication makes him extremely tired all the time. (Tr. 48). He does not smoke. (Tr.

48). He quit using alcohol around 2007 or 2008. (Tr. 48). He last used marijuana and cocaine 25

or 30 years ago. (Tr. 48-49).

       Elliott has a driver's license but does not drive. (Tr. 49). His sister drove him from

Branson, Missouri. (Tr. 49). Elliott cooks simple meals for himself. (Tr. 49). He washes dishes

every couple of weeks. (Tr. 49). He does his own laundry. (Tr. 49). He has his own room and

makes his bed. (Tr. 50). He has gone to the grocery store with his sister. (Tr. 50).

       After his father died, Elliott's sister picked him up from Cuba and moved him to Branson.

(Tr. 50-51 ). Elliott moved some of his belongings to Branson. (Tr. 51 ). Elliott got a "small

inheritance" from his father's estate. (Tr. 51 ).

       Elliott can walk for 15 or 20 minutes. He can stand for five minutes. (Tr. 51 ). He can sit

for several hours. (Tr. 52). He can lift 15 pounds. (Tr. 52). He can only walk for 20 minutes and

stand for five minutes because of exhaustion and confusion. (Tr. 52). No doctor has put a limit

on Elliott's walking, standing, sitting or lifting. (Tr. 52).

        Elliott has problems with left leg swelling, particularly when he is standing or walking.

(Tr. 53). Elliott wore support hose when he was working to compress his varicose veins and

provide better leg functioning. (Tr. 53). Now, Elliott raises his feet for several hours at a time to

treat the swelling in his leg. (Tr. 54).



                                                    5
          Elliott has been diagnosed with an allergy to mold. (Tr. 54). He has trouble breathing,

which worsens when the mold count is high. (Tr. 55).

         Elliott had surgery on his hand when he was 29 years old because he had difficulty picking

up items. (Tr. 55). He remains unable to perform repetitive tasks with his hands. (Tr. 56). He has

been diagnosed with carpal tunnel syndrome since 2013 when Dr. Chandra performed a nerve

conduction study. (Tr. 56).

         Elliott take Keppra, an epilepsy medication. (Tr. 58). 2 He previously took Dilantin,

another epilepsy medication. (Tr. 58). 3 He switched to Keppra when Dilantin was no longer able

to control his seizures. (Tr. 58-59). Elliott stopped using his BIPAP machine a few months ago.

(Tr. 59).

         After his seizures, Elliott experiences extreme confusion, his muscles are sore, and he is

disoriented. (Tr. 59). He has a little less of a recovery time for the smaller seizures than the grand

mal seizures. (Tr. 59).

         Elliott tries to perform repairs, but he must rest his arms or change positions every ten to

fifteen minutes. (Tr. 60). He must sit for several hours before he can stand or walk for a short

while. (Tr. 60).

         Elliott has not had any recent treatment for varicose veins. (Tr. 61). He last received

treatment for his varicose veins a year ago in 2016 at Dr. Chandra's office. (Tr. 61 ). Elliott claims

his carpal tunnel has not been as much of a problem because he stopped working. (Tr. 62).

         In December 2015, Elliot had a head injury from a fall and was caring for his 88-year-old

father. (Tr. 62). Elliott cooked for his father and helped him pick out movies. (Tr. 62). Elliott

did not help his father bathe or dress. (Tr. 62-63).


2   https://www.webmd.com/drugs/2/drug-l 8053/keppra-oral/details. (last visited 8/22/19).
3   https://www.webmd.com/drugs/2/drug-4 l 57/dilantin-oral/details (last visited 8/22/19).

                                                  6
       Testimony from Vocational Expert George Hom:

       The Judge asked Vocational Expert George Hom to imagine an individual with Elliott's

education, training, and work experience. The first hypothetical individual could never climb

ladders and scaffolds, must avoid all hazards of heights, could perform repetitive work according

to set procedures, sequence and pace, could perform some complex tasks defined as Specific

Vocational Preparation ("SVP") 5 work and below. Hom testified that the first hypothetical

individual could perform Elliott's past work as a refrigeration tester. (Tr. 65). This first individual

could also perform work as a dryer attendant. (Tr. 68).

       The second hypothetical person would have the same qualifications and abilities as the first

hypothetical person, except he would be able to perform only light work, could climb stairs and

ramps frequently; stoop, kneel, crouch, crawl, push and pull with arms and legs in all directions,

including overhead reaching; avoid concentrated exposure to extreme cold and vibrations (such as

jack hammers or other equipment where the operator is significantly vibrating) and must avoid

hazardous machinery (such as punch presses, saws, etc.). Hom stated the second individual would

still be able to perform Elliott's past work as a refrigeration tester. (Tr. 67). Hom testified this

individual could also perform work as a production assembler. (Tr. 68).

       The third hypothetical person would have the same qualifications as the second individual

(including light work), but this person could only occasionally climb stairs and ramps, occasionally

stoop, kneel, crouch and crawl. (Tr. 68). Hom testified the third individual would still be able to

perform the same jobs as provided for the first hypothetical person. (Tr. 68).

       IV.     Legal Standard

       Under the Social Security Act, the Commissioner has established a five-step process for

determining whether a person is disabled. 20 C.F.R. §§ 416.920, 404.1529. "'If a claimant fails



                                                   7
to meet the criteria at any step in the evaluation of disability, the process ends and the claimant is

determined to be not disabled."' Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (quoting

Eichelberger v. Barnhart, 390 F.3d 584, 590-91 (8th Cir. 2004)). In this sequential analysis, the

claimant first cannot be engaged in "substantial gainful activity" to qualify for disability benefits.

20 C.F.R. §§ 416.920(b), 404.1520(b). Second, the claimant must have a severe impairment. 20

C.F.R. §§ 416.920(c), 404.1520(c). The Social Security Act defines "severe impairment" as "any

impairment or combination of impairments which significantly limits [claimant's] physical or

mental ability to do basic work activities .... " Id. "The sequential evaluation process may be

terminated at step two only when the claimant's impairment or combination of impairments would

have no more than a minimal impact on [his or] her ability to work." Page v. Astrue, 484 F.3d

1040, 1043 (8th Cir. 2007) (quoting Caviness v. Massanari, 250 F.3d 603, 605 (8th Cir. 2001).

       Third, the ALJ must determine whether the claimant has an impairment which meets or

equals one of the impairments listed in the Regulations. 20 C.F.R. §§ 416.920(d), 404.1520(d);

Part 404, Subpart P, Appendix 1. If the claimant has one of, or the medical equivalent of, these

impairments, then the claimant is per se disabled without consideration of the claimant's age,

education, or work history. Id.

       Fourth, the impairment must prevent claimant from doing past relevant work. 4 20 C.F.R.

§§ 416.920(e), 404.1520(e). At this step, the burden rests with the claimant to establish his RFC.

Steed v. Astrue, 524 F.3d 872, 874 n.3 (8th Cir. 2008); see also Eichelberger, 390 F.3d at 590-91;

Masterson v. Barnhart, 363 F .3d 731, 73 7 (8th Cir. 2004 ). RFC is defined as what the claimant



4 "Past relevant work is work that [the claimant] has done within the past 15 years, that was
substantial gainful activity, and that lasted long enough for [the claimant] to learn how to do it."
Mueller v. Astrue, 561F.3d837, 841 (8th Cir. 2009) (citing 20 C.F.R. § 404.1560(b)(l)).


                                                  8
can do despite his or her limitations, 20 C.F.R. § 404.1545(a), and includes an assessment of

physical abilities and mental impairments. 20 C.F.R. § 404.1545(b)-(e). The ALJ will review a

claimant's RFC and the physical and mental demands of the work the claimant has done in the

past. 20 C.F.R. § 404.1520(£). If it is found that the claimant can still perform past relevant work,

the claimant will not be found to be disabled. Id.; 20 C.F.R. § 416.920(a)(4)(iv). If the claimant

cannot perform past relevant work, the analysis proceeds to Step 5.

       At the fifth and last step, the ALJ considers the claimant's RFC, age, education, and work

experience to see if the claimant can make an adjustment to other work.                     20 C.F.R.

§ 416.920(a)(4)(v). If it is found that the claimant cannot make an adjustment to other work, the

claimant will be found to be disabled. Id.; see also 20 C.F.R. § 416.920(g). At this step, the

Commissioner bears the burden to "prove, first that the claimant retains the RFC to perform other

kinds of work, and, second that other work exists in substantial numbers in the national economy

that the claimant is able to perform." Goff, 421 F.3d at 790; Nevland v. Apfel, 204 F.3d 853, 857

(8th Cir. 2000). The Commissioner must prove this by substantial evidence. Warner v. Heckler,

722 F.2d 428, 431 (8th Cir. 1983).

       If the claimant satisfies all of the criteria of the five-step sequential evaluation process, the

ALJ will find the claimant to be disabled. "The ultimate burden of persuasion to prove disability,

however, remains with the claimant." Id.; see also Harris v. Barnhart, 356 F.3d 926, 931 n.2 (8th

Cir. 2004) (citing 68 Fed. Reg. 51153, 51155 (Aug. 26, 2003)).

       This Court reviews the decision of the ALJ to determine whether the decision is supported

by "substantial evidence" in the record as a whole. See Smith v. Shala/a, 31 F.3d 715, 717 (8th

Cir. 1994). "Substantial evidence is less than a preponderance but is enough that a reasonable

mind would find it adequate to support the Commissioner's conclusion." Krogmeier v. Barnhart,



                                                   9
294 F.3d 1019, 1022 (8th Cir. 2002); see also Cox v. Astrue, 495 F.3d 614, 617 (8th Cir. 2007).

Therefore, even if a court finds that there is a preponderance of the evidence against the ALJ' s

decision, the ALJ' s decision must be affirmed if it is supported by substantial evidence. Clark v.

Heckler, 733 F.2d 65, 68 (8th Cir. 1984). In Bland v. Bowen, 861 F.2d 533, 535 (8th Cir. 1988),

the Eighth Circuit Court of Appeals held:

        [t]he concept of substantial evidence is something less than the weight of the
        evidence and it allows for the possibility of drawing two inconsistent conclusions,
        thus it embodies a zone of choice within which the Secretary may decide to grant
        or deny benefits without being subject to reversal on appeal.

As such, "[the reviewing court] may not reverse merely because substantial evidence exists for the

opposite decision." Lacroix v. Barnhart, 465 F.3d 881, 885 (8th Cir. 2006) (quoting Johnson v.

Chater, 87 F.3d 1015, 1017 (8th Cir. 1996)). Similarly, the ALJ decision may not be reversed

because the reviewing court would have decided the case differently. Krogmeier, 294 F.3d at

1022.

V.      Discussion

        A.       Evaluation of Elliott's RFC


        Elliott contends that the ALJ failed "to properly evaluate the evidence as a whole, which

led to an unsupportable RFC assessment". (ECF No. 15 at 11). Therefore, Elliott maintains that

the hearing decision was "not supported by substantial evidence and should be reversed." (ECF

No. 15 at 11).


        The ALJ identified objective medical evidence that did not support the severity of

Elliott's alleged physical symptoms. (Tr. 13-14, 17-18). For example, Elliott complained of

carpal tunnel syndrome (CTS), but the ALJ noted Elliott's EMG/NCV testing indicated his

condition was only "moderate" and Elliott had near-full grip strength. (Tr. 13, 371, 393). The

                                                10
ALJ further found that Elliott's clear chest x-rays, normal oxygen saturation, and clear lungs

belied his complaint of breathing problems. (Tr. 14, 17, 677, 700, 984). Thus, the ALJ found

that the evidence supported a finding that Elliott's CTS and chronic obstructive pulmonary

disease (COPD) were non-severe. (Tr. 13-14).


        The ALJ found that Elliott's epilepsy was severe, but not disabling. (Tr. 13, 17). The

Court holds that the ALJ properly relied on multiple diagnostic tests and that the record provided

no "evidence showing a significant degree of muscle atrophy, paravertebral muscle spasm,

sensory or motor loss, reflex abnormality, gait disturbance, or reduced range of motion of the

spine or joints" that would substantiate disabling functional limitations. (Tr. 17, 538, 549, 604,

612).


        In addition, the Court notes that Elliott's medical providers generally took a conservative

approach, which undercuts his claims of severe impairments. (Tr. 13-15). The ALJ explained that

Elliott's history of hypertension, varicose veins, obstructive sleep apnea~ CTS, and COPD did not

require aggressive treatment, and had minimal effect on his functional abilities to perform work-

related tasks. (Tr. 13-14).


        The ALJ determined that claimant's mental impairments did not cause at least two

"marked" limitations or one "extreme" limitation. (Tr. 15). The ALJ found Elliott had only mild

limitation in interacting with others, noting that he lived amicably with his father until his father's

recent death and now lives amicably with his sister and brother-in-law. Similarly, the ALJ found

that Elliott had moderate limitations in concentrating, persisting, or maintaining pace based upon

Elliott's examination by Dr. Beezley. (Tr. 15). The ALJ noted that Elliott performed numerous

activities of daily living that required concentration to perform, including driving. (Tr. 15).


                                                  11
Moreover, the ALJ found that Elliott had only mild impairments with adapting or managing

himself, given that he was able to drive, manage his financial affairs, and like without assistance.

(Tr. 15).


        Finally, the ALJ explained that Elliott's ability to perform daily activities was

inconsistent with his claims of debilitating symptoms. (Tr. 14-15, 17). As previously discussed,

Elliott lived with and cared for his father, performed self-care, helped with cleaning and laundry,

shopped in stores, got along with others, and did not require special reminders. (Tr. 295-98,

303). See Bryant v. Colvin, 861 F.3d 779, 783 (8th Cir. 2017) (ALJ considered inconsistencies

between Bryant's complaints, personal history, and the medical record and determined his daily

activities did not support a finding of disability); Reece v. Colvin, 834 F.3d 904, 910 (8th Cir.

2016) (citing Dunahoo v. Apfel, 241 F.3d 1033, 1038-39 (8th Cir. 2001)) ("Evidence of daily

activities that are inconsistent with allegations of disabling pain may be considered in judging the

credibility of such complaints."). Accordingly, the Court holds the ALJ considered this evidence

in concluding the record failed to support Elliott's allegation his medical impairments precluded

him from working.


        As a result, the Court finds that the RFC in his case reflects the ALJ' s consideration of

Elliott's credible work-related limitations. The ALJ determined that Elliott could perform work at

all exertional levels but with the following nonexertional limitations: Elliott could never climb

ladders or scaffolds; must avoid all hazards of heights. (Tr. 16). To account for Elliott's mental

condition, the ALJ limited Elliott's RFC to repetitive work according to set procedures, sequence

or pace and some complex tasks (defined as SVP 5 and below).              (Tr. 16). See 20 C.F.R.

§§404.1568, 416.968; SSR 00-4p. The ALJ found Elliott was able to perform his past relevant

work as a refrigeration tester, as he performed the job and as it is generally performed in the

                                                 12
national economy. (Tr. 18). The ALJ came to this conclusion using the sequential evaluation

process, by posing hypotheticals to the vocational expert and including only impairments the ALJ

found credible and supported by the record as a whole. Smith v. Colvin, 756 F.3d 621, 627 (8th

Cir. 2014) ("We also conclude that the ALJ properly phrased the hypothetical to the vocational

expert, recognizing that a hypothetical need only include impairments that the ALJ finds

credible."); Forte v. Barnhart, 377 F.3d 892, 897 (8th Cir.2004). Based upon testimony elicited

from the vocational expert, the ALJ determined that Elliott's limitations did not prevent him from

performing his past work and he was not disabled. (Tr. 19).


       B.     Dr. Hardy's Opinion


       Elliott also claims that he could not perform full-time competitive work with the

limitations on Elliott's RFC outlined by Dr. Hardy. (ECF No. 15 at 5). Elliott argues that the

ALJ did not provide good reasons to discredit Dr. Hardy's opinion.


       The ALJ ordered Elliott to undergo a consultative evaluation by a physician to determine

Elliott's limitations. On October 28, 2017, Elliott underwent a consultative evaluation by Kade

Hardy, D.O. Dr. Hardy wrote:


       The patient did not have any obvious inflammation or swelling in any of his
       joints. I found no specific joint abnormalities. There is no instability,
       contracture, or ankylosis in any joint .... The patient does have some mild
       tenderness in his lumbar region and also displayed some tightness to his
       paravertebral muscles. The patient's grip strength was normal and he had no
       issues with fine finger movements. . .. The patient did become sidetracked and
       had to be redirected during the entirety of the history portion of today's
       examination. It was obvious that he has had some issues with his memory as
       well, as he is unable to recall specific events. It was difficult for him to stay on
       task when asked to perform specific tasks during the examination. The patient's
       gait is unlabored, but he does have a shuffling gait when seen ambulating. I
       found no specific neurologic abnormality except for what was described earlier.
       There is not muscle atrophy. There is no motor reflex abnormality seen. There

                                                 13
        was no significant or persistent disorganization of motor functioning in any
        extremities. The patient did not require the use of any assistance device for
        ambulation today. He does have an extensive history of epilepsy with multiple
        seizures per month. This also caused him to present to the emergency room
        yesterday for further evaluation. It was recommended that he see his neurologist
        as well as a sleep specialist regarding his severe sleep apnea.

        Based on my observations and physical exam findings as well as the patient's
        medical history, his ability to perform and sustain work-related functions such as
        sitting, standing, walking, lifting, carrying, and handling objects, as well as
        travelling will be significantly limited second to all of his chronic ailments and
        particularly his seizure disorder. In terms of hearing and speaking, I see little to
        no limitations at this time.

(Tr. 985). Dr. Hardy also opined that Elliott could occasionally lift and carry up to 10 pounds,

secondary to his seizure disorder and COPD. (Tr. 986). Dr. Hardy found that Elliott could sit

for three hours in an eight-hour day, stand one hour in an eight-hour day, and walk one hour in

an eight-hour day. The rest of the time would be spent alternating positions and lying down.

(Tr. 987). Dr. Hardy found Elliott could never reach in any direction, handle, finger, feel, or

push/pull secondary to his seizure disorder. (Tr. 988).


        The ALJ gave Dr. Hardy's "check-block form" little weight because the form "suggests

[Elliott] is virtually bedfast, [but] Dr. Hardy's examination paints a completely different picture."

(Tr. 17).


        Elliott contends that Dr. Hardy's opinion does not consist solely of a checkbox form.

Instead, Elliott notes that Dr. Hardy provided three pages of narrative to support his opinion.

(ECF No. 15 at 5 (citing Tr. 983-85)).


        The Court holds that the ALJ correctly observed a contrast between Dr. Hardy's

examination findings and Elliott's self-reported limitations. (Tr. 17-18). Dr. Hardy's opinion

statements weighed Elliot's self-interested description more heavily than his own objective


                                                  14
findings. For example, Elliott demonstrated full motor strength bilaterally in his upper and lower

extremities and walked without assistance or discomfort. (Tr. 984). However, in contrast with

these objective findings, Dr. Hardy's opinion limited Elliott to sitting three hours per day, standing

or walking one hour per day, and walking no more than 15 minutes at a time. (Tr. 987). These

restrictions would make even sedentary work impossible. (Tr. 987). Likewise, the Court holds

that the ALJ properly gave little weight to Dr. Hardy's "check-block form" and relied on the

examination itself. The ALJ noted that the "Dr. Hardy based the assessed functional limitations

solely on the claimant's statements to him during the history." (Tr. 18). The ALJ is not required

to include the claimant's subjective statements in his RFC. See Guilliams v. Barnhart, 393 F.3d

798, 803 (8th Cir. 2005) ("Physician opinions that are internally inconsistent, however, are entitled

to less deference than they would receive in the absence of inconsistencies."); Johnson v. Chater,

87 F.3d 1015, 1018 (8th Cir. 1996) ("Where a treating physician's opinion is itself inconsistent, it

should be accorded less deference."). Dr. Hardy's checklist opinion was contrary to the evidence

as a whole, including his own narrative, and the ALJ properly evaluated his medical opinion in the

context of the entire record. See 20 C.F.R. §§404.1527(c)(4), 416,927(c)(4) ("Generally, the more

consistent a medical opinion is with the record as a whole, the more weight we will give to that

medical opinion."); see also Toland v. Colvin, 761 F.3d 931, 935 (8th Cir. 2014) ("The ALJ

explained Dr. Garlapati's evaluation in the MSS was unsupported by Toland's medical records,

daily activities, and work history.").


       The Court holds that the ALJ was within his discretion when he determined that Elliott's

RFC was not correctly determined by any of the medical records provided to the Court. (Tr. 16).

Rather, the ALJ was permitted to develop the RFC based upon the medical records and factual

evidence in this case. Martise v. Astrue, 641 F.3d 909, 927 (8th Cir. 201l)(citing Schmidt v.


                                                  15
Astrue, 496 F.3d 833, 845 (7th Cir. 2007) ("the ALJ is not required to rely entirely on a particular

physician's opinion or choose between the opinions [of] any of the claimant's physicians"). The

ALJ chose to credit the objective medical tests and evidence of Elliott's treating and examining

physicians, based upon his well-reasoned review of the record. "[T]here is no indication that the

ALJ felt unable to make the assessment he did and his conclusion is supported by substantial

evidence." Tellez v. Barnhart, 403 F.3d 953, 957 (8th Cir. 2005); Martise, 641 F.3d at 927.

Moreover, "there is no requirement that an RFC finding be supported by a specific medical

opinion." Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016); Myers v. Colvin, 721F.3d521, 526-

27 (8th Cir. 2013) (affirming RFC without medical opinion evidence); Perks v. Astrue, 687 F.3d

1086, 1092-93 (8th Cir. 2012) (same).


       The Court holds that that the ALJ's decision was supported by substantial evidence on the

record. Turpin v. Colvin, 750 F.3d 989, 994 (8th Cir. 2014). The ALJ did not rely on Dr. Hardy's

check block form but evaluated Elliott's own testimony and other medical records. The ALJ

therefore did not err in giving Dr. Hardy's check block form less weight where it conflicted with

medical records, Dr. Hardy's narrative testimony, and Elliott's account of his daily activities.

The ALJ considered Elliott's medical records and testimony, including materials from his

treating physicians, as well as the testimony of the medical expert and vocational expert. Turpin,

750 F.3d at 994.


       C.      Evaluation of Medical Opinions Regarding Plaintiff's Limitations

       Elliott claims the ALJ failed to properly evaluate his purported "severe impairment" at Step

2 of the process. At Step 2 of the sequential evaluation, the ALJ found that Elliott's impairment

did "not have more than de minimis effect on the claimant's ability to perform substantial gainful

activity on a sustained basis and is 'nonsevere' ." (Tr. 13). The ALJ did not find any functional

                                                 16
limitations from CTS in his RFC assessment. Elliott contends the ALJ' s exclusion of functional

limitations based upon Elliott's CTS constitutes legal error. Elliott notes that a November 25,

2013 EMG/Nerve Conduction Study (NCS) revealed bilateral carpal tunnel syndrome (right more

than left), moderate in nature. (Tr. 396-99). On examination, Dr. Jackson Choudhary found Elliott

had mild weakness in his hand grip, right more than left, with positive Tinel sign 5 bilaterally. (Tr.

396). Dr. Choudhary and Mignon Makos, M.D., and Dawn Buchanan, FNP, repeatedly noted

Elliott's carpal tunnel syndrome. (Tr. 371-72, 374-74, 377, 382, 390-91, 825, 831, 836). Elliott

argues that the ALJ was "obligated to find that the symptoms from bilateral carpal tunnel syndrome

would have more than a minimal effect on [Elliott's] RFC." (Tr. 13). Elliott claims the ALJ failed

to evaluate the "credible symptoms from repetitive use of the bilateral hands, namely numbness,

tingling and weakness, causing Plaintiff to 'drop things' and interfering with his ability to left and

carry even up to ten (10) pounds." (Tr. 14). Elliott also states the ALJ failed to properly consider

memory loss and concentration issues.


       The Court finds that the ALJ properly considered Elliott's impairments as part of his Step

2 determination. Notably, the ALJ addressed Elliott's CTS. (Tr. 13). The ALJ noted "EMG/NCV

testing revealed only 'moderate' disease and only a wrist brace was prescribed." (Tr. 13). The

ALJ further stated "the claimant has not required aggressive medical treatment, frequent hospital

confinement, or surgical intervention due to a peripheral nerve disorder." (Tr. 13). As a result,

the ALJ provided adequate support for his position that Elliott's CTS did not have more than a de

minimis effect on his ability to perform substantial gainful activity on a sustained basis and was



5The  Tinel' s Sign test: "The doctor will tap or press on the median nerve in your wrist with a
reflex hammer. If your fingers tingle or if you feel an electric-shock-like sensation, the test is
positive. You may have carpal tunnel syndrome." https://www.webmd.com/pain-
management/carpal-tunnel/carpal-tunnel-diagnosis#l (last visited 8/29/19).
                                                  17
"non-severe."      Similarly, the Court holds that ALJ addressed Elliott's purported mental

impairments. (Tr. 13). The ALJ noted that the record did not include evidence that Elliott's

alleged memory deficits led to any significant functional limitations. (Tr. 14-15).


VI.      Conclusion

         Based on the foregoing, the Court finds that the ALJ' s decision was based on substantial

evidence in the record as a whole and should be affirmed.

         According! y,

         IT IS HEREBY ORDERED that this action is AFFIRMED. A separate Judgment will

accompany this Order.
                ,,;{J.d
      Dated this...:J day of September, 2019.


                                                R~L/LJ/ih
                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE




                                                  18
